IN THE SUPREME COURT OF THE STATE OF DELAWARE


QUADRANT STRUCTURED PRODUCTS        §
COMPANY, LTD., Individually and     §
Derivatively on behalf of Athilon Capital
                                    §
Corp.,                              §                         No. 210, 2016
                                    §                         Court Below: Court of
    Plaintiff Below,                §                         Chancery of the State of
    Appellant/Cross-Appellee,       §                         Delaware
                                    §
    v.                              §                         C.A. No. 6990-VCL
                                    §
VINCENT VERTIN, MICHAEL SULLIVAN, §
PATRICK B. GONZALEZ, BRANDON        §
JUNDT, J. ERIC WAGONER, ATHILON     §
CAPITAL CORP., ATHILON STRUCTURED §
INVESTMENT ADVISORS LLC, MERCED §
CAPITAL, L.P., MERCED PARTNERS      §
LIMITED PARTNERSHIP, MERCED         §
PARTNERS II, L.P., MERCED PARTNERS §
III, L.P., and HARRINGTON PARTNERS, §
L.P.,                               §
                                    §
    Defendant Below,                §
    Appellees/Cross-Appellants.     §
                                    §


                                     Submitted: October 25, 2016
                                     Decided:   October 31, 2016

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, Justices;
and JONES, Judge,* constituting the Court en Banc.




*
    Sitting by designation under Del. Const. art. IV, § 12.
                                   ORDER

      This 31st day of October 2016, it appears to the Court that the judgment of

the Court of Chancery should be affirmed on the basis of and for the reasons

assigned in its decisions of October 20, 2015 and March 9, 2016.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                        2